[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed.  See Opinion and Judgment Entry. [CACIOPPO — 9TH] (CHRISTLEY) (O'NEILL)
(Cacioppo, J., Ret., Ninth Appellate District, sitting by assignment)
 JUVENILE/PERMANENT CUSTODY:
The trial court did not abuse its discretion in denying appellant's motion for continuance when the proceedings were continuously delayed due to her requests.
Clear and convincing evidence existed in support of the trial court's decision to grant the Trumbull County Children Services Board permanent custody.